DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 12/19/2018 is being considered by the examiner.

Examiner's Note
	Applicant's originally filed specification at paragraph [0079] discloses where a computer readable storage medium is not to be construed as being transitory signals per se. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102 as being anticipated by Reeder [U.S. Pub. 2019/0234632].

With regard to claim 1, Reeder teaches a computer-implemented method for controlling air flow for a user based on context analysis ("techniques are described for integrating a monitoring system with one or more smart air vents [par. 0004]"), the computer-implemented method comprising: 
identifying, via one or more processors, an identity of a user (the monitor control unit 112 may determine the identity of a person in a room [par. 0078]") and a location of the user within an area ("the monitor control unit 112 may analyze the image data to determine a location of the one or more persons in the room of the property [par. 0077]") that includes one or more vents  ("one or more smart vents 104 within Room A [par. 0031]") associated with a climate control system ("a smart vent device that is configured to direct air flowing from an HVAC system of the property to a room of the property and adjust a flow rate of air flowing from an HVAC system of the property to a room of the property [par. 0005]"); 
determining, via the one or more processors, user preferences based on the identity of the user ("The monitor control unit 112 may use classification analytics to determine the identity of the person in the room, and based on the identity of the person in the room, the monitor control unit 112 may determine the direction of air flow and the flow rate for the smart vent device [par. 0078]"); and 
adjusting, via the one or more processors, characteristics of air flow in the area based on the user preferences the user and the location of the user ("The monitor control unit 112 may use classification analytics to determine the identity of the person in the room, and based on the identity of the person in the room, the monitor control unit 112 may determine the direction of air flow and the flow rate for the smart vent device [par. 0078]" and "the one or more smarts vent devices to direct air flow to resident A when located in a room, and the one or more smart vent devices to direct air flow away from resident B [par. 0078]"), 
wherein the characteristics of the air flow comprise one or more from a group of: a direction, and a flow rate ("the monitor control unit 112 may determine the direction of air flow and the flow rate for the smart vent device [par. 0078]").  
	Note: claim is presented in the alternative.

With regard to claim 2, Reeder teaches the computer-implemented method of claim 1, wherein the identity of the user is determined using facial recognition from captured images of the user ("the camera may perform one or more facial recognition techniques on the captured data to determine the identity of the user [par. 0058]").  

With regard to claim 3, Reeder teaches the computer-implemented method of claim 1, wherein the user preferences include one or more from a group of: 
an air temperature preference, an air direction preference, and an air flow rate preference ("the resident user may indicate preferences that specify an air flow rate for the smart vent device when each resident is located in the room [par. 0078]").  
	Note: claim is presented in the alternative. 

With regard to claim 4, Reeder teaches the computer-implemented method of claim 1, wherein adjusting the characteristics of air flow is further based on contextual information, and 
wherein the contextual information includes one or more from a group of: 
a time of day context ("The user 116 may set one or more time schedules for the one or more configured operating modes. For example, the user may configure to set the smart vent system to oscillation mode between 8:00 PM and 6:00 AM [par. 0033]"), a time of year context, a user apparel context ("the one or more smart vents may be configured to detect when a user is under a blanket, and may adjust the airflow [par. 0037]"), a user position context, and a user activity context ("the resident may configure a gesture for increasing the air flow, decreasing air flow, shutting off the air flow, increasing the set point temperature of the HVAC system, decreasing the set point temperature of the HVAC system [par. 0079]").  
	Note: claim is presented in the alternative.

With regard to claim 5, Reeder teaches the computer-implemented method of claim 1, wherein the area further includes one or more motion sensors, and 
wherein the location of the user is determined using the one or more motion sensors ("monitor control unit 112 receives motion sensor data from a motion sensor, the monitor control unit 112 may determine the location of the one or more persons in the room based on the motion data [par. 0077]").  

	With regard to claim 8-12, Reeder teaches claims 1-5. Claim 8-12 recite limitations having the same scope as those pertaining to claims 1-5, respectively; therefore, claims 8-12 are rejected along the same grounds as claims 1-5.
	Claim 8 differs from claim 1 where claim 8 recites the additional limitation (which Reeder teaches) of program instructions stored on one or more computer readable storage media 

	With regard to claim 15-19, Reeder teaches claims 1-5. Claim 15-19 recite limitations having the same scope as those pertaining to claims 1-5, respectively; therefore, claims 15-19 are rejected along the same grounds as claims 1-5.
	Claim 15 differs from claim 1 where claim 8 recites the additional limitation (which Reeder teaches) of a computer program product comprising one or more computer readable storage media ("a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor [par. 0089]").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder in view of Giorgi et al. ("Giorgi") [U.S. Pub. 2019/0101306].

With regard to claim 6, Reeder teaches the computer-implemented method of claim 1, wherein the user preferences are determined according to learning ("the one or more smart vents may be configured to learn the preferences of the one or more residents of the monitored property. In these implementations, the one or more smart vents may store historical information associated with the user. For example, the one or more smart vents over time may determine that user A wants the air to blow in their direction and user B want the air to blow away from them [par. 0038]" and "when there are two persons in a room and one person commands the smart vent to blow air away from me, the 
Reeder does not explicitly teach where the learning is according to a machine learning model.
	In an analogous art (climate control), Giorgi teaches where it is known in the art to perform learning according to a machine learning model ("the machine learning and reasoning component 702 (alone or in conjunction with other system components) can determine an identification of an individual in the defined space and can automatically adjust the temperature and/or air flow. For example, a grandmother is in a room and does not like air blowing on her. Thus, the system 700, based on the identification of the individual and the corresponding preference, can automatically turn down (or turn off) the fan(s) and/or close a damper that is near the grandmother [par. 0090]" and "the machine learning and reasoning component 702 can rely on predictive models constructed using machine learning and/or automated learning procedures [par. 0092]"). 
	Because Reeder teaches learning preferences of a user over time (such as whether the user wants air blown in their direction), and Giorgi teaches where learning user preferences (such as whether a grandmother does not like air blowing on her) can be accomplished via a machine learning model, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the learning aspect of Reeder, with the machine learning model as taught by Giorgi, because in having done so would have predictably allowed the system of Reeder to learn user preferences via a robust and powerful learning method.  

With regard to claim 7, the combination above teaches the computer-implemented method of claim 6. Reeder in the combination further teaches wherein implicit user feedback is processed by the machine learning model to adjust the user preferences ("the one or more smart vents may be configured to learn the preferences of the one or more residents of the monitored property. In these implementations, the one or more smart vents may store historical information associated with the user. For example, the one or more smart vents over time may determine that user A wants the air to blow in their direction and user B want the air to blow away from them [par. 0038]" and "when there are two persons in a room and one person commands the smart vent to blow air away from me, the smart vent determines which of the two person provided the command based on determining the identity of the user and directs the air away from the spatial zone of that user [par. 0060];" where the learned preference is determined by the user voice command, i.e., feedback).  

With regard to claims 13 and 20, the combination above teaches claim 6. Claims 13 and 20 recites limitations having the same scope as those pertaining to claim 6; therefore, claims 13 and 20 are rejected along the same grounds as claim 6.

	With regard to claim 14, the combination above teaches claim 7. Claim 14 recites limitations having the same scope as those pertaining to claim 7; therefore, claim 14 is rejected along the same grounds as claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyd et al. [U.S. Pub. 2020/0217550] teaches controller is further configured to identify the heat sources based on the thermal characteristics and adjust operation of the HVAC system based on identities of the heat sources.
	Janniello [U.S. Pub. 2018/0031265] teaches adjusting an air vent system based on an ambient temperature, a surface temperature of an entity, a rate of a temperature change, a humidity level, an amount of light received, an amount of sunlight received, a time of day, a season, a location or activity of a person, a number (count) of occupants of a room or building, a user request, a weather forecast, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119